UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 08-1253


LIANG CHEN,

                 Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 9, 2009                 Decided:   January 21, 2009


Before TRAXLER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Liang Chen, Petitioner Pro Se.      Daniel Eric Goldman, Senior
Litigation Counsel, Eric Warren Marsteller, Jem Colleen Sponzo,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Liang Chen, who claims to be a native and citizen of

the People’s Republic of China, petitions for review of an order

of the Board of Immigration Appeals (“Board”) dismissing his

appeal from the immigration judge’s denial of his requests for

asylum,   withholding   of    removal,   and   protection     under    the

Convention Against Torture.

           Chen first challenges the determination that he failed

to establish his eligibility for asylum.        To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”    INS    v.   Elias-Zacarias,   502    U.S.   478,   483-84

(1992).   We have reviewed the evidence of record and conclude

that Chen fails to show that the evidence compels a contrary

result.   Accordingly, we cannot grant the relief that he seeks.

           Additionally, we uphold the denial of Chen’s request

for withholding of removal.       “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).       Because Chen failed to show



                                   2
that       he   is   eligible   for   asylum,   he   cannot   meet    the   higher

standard for withholding of removal.

                Accordingly, we deny the petition for review. ∗                 We

dispense        with    oral    argument   because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




       ∗
       In his informal brief before this court, Chen has failed
to raise any challenges to the denial of his request for
protection under the Convention Against Torture.    We therefore
find that he has waived appellate review of this claim. See 4th
Cir. R. 34(b) (“The Court will limit its review to the issues
raised in the informal brief.”); Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004).



                                           3